Citation Nr: 0309600	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for disability of the right shoulder claimed to be the result 
of Department of Veterans Affairs medical treatment rendered 
in May 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




REMAND

The appellant served on active duty from November 1945 to May 
1948, and from April 1950 to July 1968.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1998 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas that denied the appellant's claim for compensation 
for additional disability of the right shoulder he alleges 
was incurred as a result of VA medical treatment rendered in 
May 1997.

The Board notes that the appellant withdrew his request for a 
Travel Board hearing on October 6, 1999.  The hearing had 
been scheduled for October 21, 1999.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq., was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and made effective from date of the law's enactment.  
The VCAA redefined VA's obligations with respect to the duty 
to notify and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the law's 
enactment, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority.  Holliday v. 
Principi, 14 Vet. App. 280 (2001), mot. for recons. denied, 
14 Vet. App. 327 (per curium order), mot. for full Court 
review denied, 15 Vet. App. 21 (2001) (en banc order).  

The Statement of the Case (SOC) was issued in August 1998, 
prior to the enactment of the VCAA.  To date, the RO has not 
addressed the VCAA in its development actions and no 
Supplemental Statement of the Case (SSOC) addressing the VCAA 
was issued.  Because of the change in the law brought about 
by the VCAA, a remand in this case is required for compliance 
with the duty to notify and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.

Accordingly, the case is remanded for the RO to accomplish 
the following:

Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45620-32 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




